Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 20070299603) in view of Nesbitt (US 20150106011) and Folck (US 20180322431).
In regards to claim 1, Kirby teaches a method (Fig. 5, process 200), comprising: 
monitoring, by a first device, a movement of an object, ([0037] in step 202 of the process 200, the controller 110 monitors the location of the object over time. Position over time is a demonstration of movement.)
wherein the first device is associated with the object; ([0020] vehicle 102 has a controller 110. Vehicle 102 is the object)

wherein the data set is one of a plurality of data sets that includes a data set relating to past movements of the object, ([0038] confidence level is also stored, which may be a second data set. Fig 4B, data sets include position, confidence level, and type of determination.)
wherein the second device is located remotely from the object, ([0025] may transmit to remote service provider 10.)
Kirby also teaches determining a data set based on the movement of the object, by monitoring and storing the position of the vehicle in a vehicle history database, which may be updated by adding the current vehicle position history ([0037]), which is a data set associated with the movement of the vehicle that may be updated with new information. The data set forms a model of the path of movement of the object over time by either gps location or dead reckoning (Fig 4A). Kirby further teaches the vehicle may be instructed to transmit the position points database to a remote service provider, which is a second device and the remote service provider may use the position information to provide telematics, navigation and tracking ([0025]) which must include a determination of a particular location of the vehicle at a particular time during the time period. 
Kirby does not teach:
detecting, by the first device, a deviation in the movement of the object; 
generating, by the first device, a data set based on detecting the deviation in the movement of the object, 
updating, by the first device, a machine learning model with the data set, 
wherein the machine learning model is trained based on the data set and provides an estimated path of the movement of the object over a time period based on the plurality of data sets; and 

wherein the machine learning model is to be used by the second device to determine a particular location of the object during the time period.
However, Nesbitt teaches a motion monitoring method and system that observes a point of deviation when the user's mobile device within a vehicle has deviated from a path by exceeding a threshold distance from the path ([0045] lines 18-26).
Further, Folck teaches a machine learning model that is trained on vehicle travel history and can determine a likely route of travel for a particular vehicle ([0030]), this includes a prediction of the position of the vehicle. Further, Folck teaches the model can transmit information related to the route and the vehicle to a remote third party ([0032]). The current location of the vehicle may be tracked ([0031]), which is updating the model with a new data set as this forms a new travel history of the vehicle incorporated into the model. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking method of Kirby by incorporating the teachings of Nesbitt such that the method includes a step determining that the vehicle has deviated from its intended path and the step of determining a data set based on the movement of the vehicle by recording its position over time is also based on the deviation in the movement of the vehicle from the intended path and incorporating the teachings of Folck such that a machine learning model is used which is trained on the travel history of the vehicle, can be updated by new travel history, can predict the position of the vehicle, and can transmit information to another device. 
The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]). For example, when a vehicle deviates from its planned route off of a highway, the driver may want 

In regards to claim 2, Nesbitt teaches a deviation is detected when the vehicle is observed to have moved beyond a predetermined threshold distance from the predetermined path ([0045] lines 18-26).
It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by further incorporating the teachings of Nesbitt such that the step of determining a data set based on the movement of the vehicle by recording its position over time includes detecting that the vehicle has moved beyond a predetermined threshold distance from its original path.
The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]), a threshold distance is one convenient method of identifying this situation. For example, when a vehicle deviates from its planned route off of a highway, the driver may want information on the points of interest are around them ([0005]).

In regards to claim 5, Kirby, as modified by Nesbitt and Folck, teaches the method of claim 1, wherein transmitting the machine learning model to the second device comprises: 
transmitting an update to the machine learning model to the second device, ([0025] vehicle may be instructed to transmit position points database to a remote service provider 10. This may 
wherein the update includes the data set and excludes one or more of the plurality of data sets. (Fig 3B, Fig 4B, only point and position may be sent, the type of data and confidence level may not be sent. [0030] this may be done when dead reckoning is not used for extended times.)

In regards to claim 8, Kirby, teaches a tracking device, comprising: 
one or more memories; ([0024] memory with limited space) and 
one or more processors, communicatively coupled to the one or more memories, to: ([0020] controller 110 acts as processor.)
monitor a movement of an object, ([0037] controller 110 monitors the location of the object over time. Position over time is a demonstration of movement.)
wherein the tracking device is associated with the object; ([0020] vehicle 102 has a controller 110. The object is vehicle 102)
wherein the data set relates to a location of the object; ([0037] the data set includes location of the vehicle.)
wherein the data set is one of a plurality of data sets that includes a data set relating to past movements of the object, ([0038] confidence level is also stored, which may be a second data set. Fig 4B, data sets include position, confidence level, and type of determination. Confidence level is the level of confidence in a past or current position of the vehicle which is related to the past movements of the object.)
wherein the device is located remotely from the object, ([0025] may transmit to remote service provider 10.)

	Kirby does not teach: 
detect a deviation in the movement of the object; 
generate a data set based on detecting the deviation in the movement of the object, 
update a machine learning model with the data set, 
wherein the machine learning model is trained based on the data set and provides an estimated path of the movement of the object over a time period based on the plurality of data sets; and 
transmit the machine learning model to a device, 
wherein the machine learning model is to be used by the device to determine a particular location of the object during the time period.
However, Nesbitt teaches a motion monitoring method and system that observes a point of deviation when the user's mobile device within a vehicle has deviated from a path by exceeding a threshold distance from the path ([0045] lines 18-26). 
Further, Folck teaches a machine learning model that is trained on vehicle travel history and can determine a likely route of travel for a particular vehicle ([0030]). Further, Folck teaches the model can transmit information related to the route and the vehicle to a remote third party ([0032]). One of 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking apparatus of Kirby by incorporating the teachings of Nesbitt such that the apparatus also determines that the vehicle has deviated from its intended path and the data set based on the movement of the vehicle by recording its position over time is also based on the deviation in the movement of the vehicle from the intended path incorporating the teachings of Folck such that a machine learning model is used which is trained on the travel history of the vehicle, can be updated by new travel history, can predict the position of the vehicle, and can transmit information to another device.
The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]), a threshold distance is one convenient method of identifying this situation. For example, when a vehicle deviates from its planned route off of a highway, the driver may want information on the points of interest are around them ([0005]). The motivation to incorporate a machine learning model is that, as acknowledged by Folck, a machine learning model can predict realistic arrival times ([0018]), which can then be used to form a queue at a business or schedule work ([0017]). One of ordinary skill would have recognized that this allows the vehicle to perform more efficiently and provides the owner with a better analysis of their behavior and abilities.

In regards to claim 9, Nesbitt teaches a deviation is detected when the vehicle is observed to have moved beyond a predetermined threshold distance from the predetermined path ([0045] lines 18-26).

The motivation to do so is that, as acknowledged by Nesbitt, this system can be used to identify situations and provide assistance to a driver, by for example providing helpful information ([0005]). For example, when a vehicle deviates from its planned route off of a highway, the driver may want information on the points of interest are around them ([0005]).

In regards to claim 12, Kirby, as modified by Nesbitt and Folck, teaches the tracking device of claim 8, wherein the one or more processors, when transmitting the machine learning model to the device, are to: 
transmit an update to the machine learning model to the device, ([0025] vehicle may be instructed to transmit position points database to a remote service provider 10. This may update the data previously transmitted, which is an update to the model. As previously discussed, the model may be a machine learning model as taught by Folck.)
wherein the update includes the data set and excludes one or more of the plurality of data sets. (Fig 3B, Fig 4B, only point and position may be sent, the type of data and confidence level may not be sent. [0030] this may be done when dead reckoning is not used for extended times.)

In regards to claim 15, Kirby teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: ([0048] instructions may be stored on programmable storage device.)
one or more instructions that, when executed by one or more processors, cause the one or more processors to: ([0048] implemented as stored instructions.)
monitor a movement of an object; ([0037] in step 202 of the process 200, the controller 110 monitors the location of the object over time. Position over time is a demonstration of movement.)
wherein the data set relates to a location of the object; ([0037] the data set includes location of the vehicle.)
wherein the data set is one of a plurality of data sets, that includes a data set relating to past movements of the object, ([0038] confidence level is also stored, which may be a second data set. Fig 4B, data sets include position, confidence level, and type of determination. Confidence level is the confidence in a position of the vehicle at a past or current time, which is related to the vehicle past movements.)
wherein the device is located remotely from the object, ([0025] may transmit to remote service provider 10.)
Kirby also teaches determining a data set based on the movement of the object, by monitoring and storing the position of the vehicle in a vehicle history database, including updating the database with new position history ([0037]), which is a data set associated with the movement of the vehicle. The data set forms a model of the path of movement of the object over time by either gps location or dead reckoning (Fig 4A). Kirby further teaches the vehicle may be instructed to transmit the position points database to a remote service provider, which is a second device and the remote service provider may use the position information to provide telematics, navigation and tracking ([0025]) which must include a determination of a particular location of the vehicle at a particular time during the time period. 
	Kirby does not teach:
detect a deviation in the movement of the object; 
generate a data set based on detecting the deviation in the movement of the object, 
update a machine learning model with the data set, 
wherein the machine learning model is trained based on the data set and provides an estimated path of the movement of the object over a time period based on the plurality of data sets; and 
transmit the machine learning model to a device, 
wherein the machine learning model is to be used by the device to determine a particular location of the object during the time period.
However, Nesbitt teaches a motion monitoring method and system that observes a point of deviation when the user's mobile device within a vehicle has deviated from a path by exceeding a threshold distance from the path ([0045] lines 18-26). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking instructions of Kirby by incorporating the teachings of Nesbitt such that the instructions also determine that the vehicle has deviated from its intended path and determining a data set based on the movement of the vehicle by recording its position over time is also based on the deviation in the movement of the vehicle from the intended path.
Further, Folck teaches a machine learning model that is trained on vehicle travel history and can determine a likely route of travel for a particular vehicle ([0030]). Further, Folck teaches the model can transmit information related to the route and the vehicle to a remote third party ([0032]). 
One of ordinary skill would have recognized that new travel history may be used to update the model to provide newer and more up to date travel history and this model may be a machine learning model.


In regards to claim 16, Kirby, as modified by Nesbitt and Folck, teaches the non-transitory computer-readable medium of claim 15. 
Kirby, as modified by Nesbitt and Folck, does not teach: wherein the one or more instructions, that cause the one or more processors to generate the data set, cause the one or more processors to: 
generate the data set based on detecting that the deviation in the movement of the object satisfies a threshold value.
However, Nesbitt teaches a deviation is detected when the vehicle is observed to have moved beyond a predetermined threshold distance from the predetermined path ([0045] lines 18-26). 
It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking instructions of Kirby, as already modified by Nesbitt and Folck, by further incorporating the teachings of Nesbitt such that the instructions determining a data set based on the movement of the vehicle by recording its position over time includes detecting that the vehicle has moved beyond a predetermined threshold distance from its original path.


In regards to claim 19, Kirby, as modified by Nesbitt and Folck, teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to transmit the machine learning model to the device, cause the one or more processors to: 
transmit an update to the machine learning model to the device, ([0025] vehicle may be instructed to transmit position points database to a remote service provider 10. This may update the data previously transmitted, which is an update to the model. As previously discussed, the model may be a machine learning model as taught by Folck.)
wherein the update includes the data set and excludes one or more of the plurality of data sets. (Fig 3B, Fig 4B, only point and position may be sent, the type of data and confidence level may not be sent. [0030] this may be done when dead reckoning is not used for extended times.)

Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby in view of Nesbitt and Folck, in further view of Di Cairano et al. (US 20160375901).
In regards to claim 3, Kirby, as modified by Nesbitt and Folck, teaches the method of claim 1, wherein the data set includes location data relating to the location of the object ([0015] configured to obtain position history of a vehicle.) and a control point generated by a curve-fitting algorithm.

However, Di Cairano teaches using a curve fitting method to plan the path of a vehicle that minimizes deviation which includes determining first a coarse path that is then smoothed. The coarse path includes randomly sampled points that are then pruned and smoothed ([0038]). These points may be control points generated by a curve fitting system and method.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the step of determining a data set can include determining additional randomly sampled points which are generated by curve fitting and can be used to provide a path for the vehicle. One of ordinary skill would have recognized this information could be included in the data set.
The motivation to do so is that, as acknowledged by Di Cairano, these points can be used to smooth a vehicle's trajectory as a vehicle has difficulty executing a maneuver that is not smoothed ([0003]), thus one of ordinary skill in the art would have recognized smoothing the path makes a future path more feasible and a recently traversed path more realistic. Additionally, one of ordinary skill in the art would have recognized that a planned path can accurately predict the location of a vehicle at a specific time, which helps limit errors present when only the dead reckoning system and methods of Kirby are operational.

In regards to claim 4, Kirby, as modified by Nesbitt and Folck, teaches the method of claim 1, 
	Kirby, as modified by Nesbitt and Folck, does not teach: wherein the machine learning model provides the estimated path of the movement as a Bezier curve.

It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano, such that the method includes a step of vehicle path estimation which includes smoothing the path using Bezier curves. This could reasonably be performed by the machine learning model, trained using past travel history to refine a predicted and past travel path. 
The motivation to do so is that, as acknowledged by Di Cairano, a vehicle has difficulty executing a maneuver that is not smoothed ([0003]), thus one of ordinary skill in the art would have recognized smoothing the path makes a future path more feasible and a recently traversed path more realistic and easy to determine a position from.

In regards to claim 6, Kirby, as modified by Nesbitt and Folck, teaches the method of claim 1, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach
wherein the deviation in the movement of the vehicle relates to a change to one or more of: 
an acceleration of the vehicle, 
a speed of the vehicle, 
a direction of the vehicle, 
revolutions per minute (RPM) of an engine of the vehicle, or 
a status associated with the vehicle.

Additionally, one of ordinary skill in the art would have recognized that a vehicle would likely change acceleration, speed, and direction when in a situation such as suggested by Nesbitt of taking an exit off of a highway. As such, this information could also be used to, at least in part, determine when the vehicle is deviating from the original path.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the method includes steps acquiring information on the current and planned speed, acceleration, and orientation of the vehicle, and this information can be factored into the calculations of if the vehicle has deviated from its path.
The motivation to do so is that, as acknowledged by Di Cairano, preserving a path as close to the driver's desired path, which can be assessed through position, speed, acceleration, and orientation of the vehicle, allows the driver to be less disoriented ([0031]). One of ordinary skill in the art would have understood that a change in position may not always clearly show that a vehicle has deviated from its planned route because the systems and methods recording its position may have a lower accuracy, however, an additional system observing the speed, acceleration, and direction of the vehicle may provide a backup for detecting a deviation. As such, one of ordinary skill in the art would have 

In regards to claim 7, Kirby as modified by Nesbitt and Folck, teaches the method of claim 1, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach: 
	wherein the deviation in the movement of the vehicle relates to a change to a status associated with the vehicle, 
wherein the status associated with the vehicle relates to one or more of: 
whether a driver seatbelt of the vehicle is unfastened, 
whether a door of the vehicle or a trunk of the vehicle is open, 
whether a brake of the vehicle is engaged,
whether an accelerator of the vehicle is engaged, or 
whether a turn signal of the vehicle is activated.
However, Di Cairano teaches determining a path that minimizes deviation from the path desired by the driver as much as possible ([0031]) when in the presence of an obstacle or bad driving behavior ([0026]). The determination happen as a response to actions received from the driver, such as operation of a steering wheel or pedal, which is a status associated with the vehicle ([0025]). Di Cairano is silent as to which pedals may prompt action, as such one of ordinary skill in the art would have understood it could be a brake pedal or accelerator pedal. Likewise, this takes into account dynamic constraints of the vehicle such as velocity and acceleration ([0046]), which are likely to be controlled by these same pedals. As such, one of ordinary skill in the art would have understood that when a brake pedal or accelerator pedal are in use, the corresponding brakes or accelerator of the vehicle are engaged and that these factors may be used to interpret when the vehicle is not minimizing deviation

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking method of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the method includes steps acquiring information on the pedals and steering wheel, and this information can be factored into the calculations of if the vehicle has deviated from its path.
The motivation to do so is that, as acknowledged by Di Cairano, preserving a path as close to the driver's desired path, which can be assessed through position, speed, acceleration, and orientation, which in turn can be determined based on information on the pedals and the steering wheel of the vehicle, allows the driver to be less disoriented ([0031]). One of ordinary skill in the art would have understood that a change in position may not always clearly show that a vehicle has deviated from its planned route because the systems and methods recording its position may have a lower accuracy, however, an additional system observing the speed, acceleration, and direction of the vehicle may provide a backup for detecting a deviation. As such, one of ordinary skill in the art would have recognized that multiple methods of determining deviation from the intended path allows a greater likelihood of success which could lead to more comfortable and informative driving.

In regards to claim 10, Kirby, as modified by Nesbitt and Folck, teaches the tracking device of claim 8, wherein the data set includes location data relating to the location of the object. ([0015] configured to obtain position history of a vehicle.) 

However, Di Cairano teaches using a curve fitting method to predict the path of a vehicle that minimizes deviation which includes determining first a coarse path that is then smoothed. The coarse path includes randomly sampled points that are then pruned and smoothed ([0038]). These points are control points generated by a curve fitting system and method.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the position history tracking apparatus of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the data set can include additional randomly sampled points which are generated by curve fitting and can be used to provide a path for the vehicle. One of ordinary skill would have recognized this information could be included in the data set.
The motivation to do so is that, as acknowledged by Di Cairano, these points can be used to smooth a vehicle's trajectory as a vehicle has difficulty executing a maneuver that is not smoothed ([0003]), thus one of ordinary skill in the art would have recognized smoothing the path makes a future path more feasible and a recently traversed path more realistic. Additionally, one of ordinary skill in the art would have recognized that a planned path can accurately predict the location of a vehicle at a specific time, which helps limit errors present when only the dead reckoning system and methods of Kirby are operational. 

In regards to claim 11, Kirby, as modified by Nesbitt and Folck teaches the tracking device of claim 8.
Kirby, as modified by Nesbitt and Folck, does not teach: wherein the machine learning model provides the estimated path of the movement as a Bezier curve.

It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking apparatus of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano, such that the apparatus estimates the path ahead of the vehicle which includes smoothing the path using Bezier curves, which could reasonably be performed by the machine learning model, trained on past travel history.
The motivation to do so is that, as acknowledged by Di Cairano, a vehicle has difficulty executing a maneuver that is not smoothed ([0003]), thus one of ordinary skill in the art would have recognized smoothing the path makes a future path more feasible and a recently traversed path more realistic and easy to determine a position from.

In regards to claim 13, Kirby, as modified by Nesbitt and Folck, teaches the tracking device of claim 8, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach:
wherein the deviation in the movement of the vehicle relates to a change to one or more of: 
an acceleration of the vehicle, 
a speed of the vehicle, 
a direction of the vehicle, 
revolutions per minute (RPM) of an engine of the vehicle, or 
a status associated with the vehicle.
However, Di Cairano teaches determining a path that minimizes deviation from the path desired by the driver as much as possible ([0031]) when in the presence of an obstacle or bad driving behavior 
Additionally, one of ordinary skill in the art would have recognized that a vehicle would likely change acceleration, speed, and direction when in a situation such as suggested by Nesbitt of taking an exit off of a highway. As such, this information could also be used to, at least in part, determine when the vehicle is deviating from the original path.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking apparatus of Kirby, as already modified by Nesbitt, by incorporating the teachings of Di Cairano such that the apparatus acquires information on the current and planned speed, acceleration, and orientation of the vehicle, and this information can be factored into the calculations of if the vehicle has deviated from its path.
The motivation to do so is that, as acknowledged by Di Cairano, preserving a path as close to the driver's desired path, which can be assessed through position, speed, acceleration, and orientation of the vehicle, allows the driver to be less disoriented ([0031]). One of ordinary skill in the art would have understood that a change in position may not always clearly show that a vehicle has deviated from its planned route because the systems and methods recording its position may have a lower accuracy, however, an additional system observing the speed, acceleration, and direction of the vehicle may provide a backup for detecting a deviation. As such, one of ordinary skill in the art would have recognized that multiple methods of determining deviation from the intended path allows a greater likelihood of success which could lead to more comfortable and informative driving. 

In regards to claim 14, Kirby, as modified by Nesbitt and Folck, teaches the tracking device of claim 8, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach:
wherein the deviation in the movement of the vehicle relates to a change to a status associated with the vehicle, 
wherein the status associated with the vehicle relates to one or more of: 
whether a driver seatbelt of the vehicle is unfastened, 
whether a door of the vehicle or a trunk of the vehicle is open, 
whether a brake of the vehicle is engaged, 
whether an accelerator of the vehicle is engaged, or 
whether a turn signal of the vehicle is activated.
However, Di Cairano teaches determining a path that minimizes deviation from the path desired by the driver as much as possible ([0031]), when in the presence of an obstacle or bad driving behavior ([0026]). The determination happen as a response to actions received from the driver, such as operation of a steering wheel or pedal, which is a status associated with the vehicle ([0025]). Di Cairano is silent as to which pedals may prompt action, as such one of ordinary skill in the art would have understood it could be a brake pedal or accelerator pedal. Likewise, this takes into account dynamic constraints of the vehicle such as velocity and acceleration ([0046]), which are likely to be controlled by these same pedals. As such, one of ordinary skill in the art would have understood that when a brake pedal or accelerator pedal are in use, the corresponding brakes or accelerator of the vehicle are engaged and that these factors may be used to interpret when the vehicle is not minimizing deviation.
Additionally, one of ordinary skill in the art would have recognized that a vehicle would likely apply the brakes or adjust the accelerator when in a situation such as suggested by Nesbitt of taking an 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking apparatus of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the apparatus acquires information on the pedals and steering wheel, and this information can be factored into the calculations of if the vehicle has deviated from its path.
The motivation to do so is that, as acknowledged by Di Cairano, preserving a path as close to the driver's desired path, which can be assessed through position, speed, acceleration, and orientation, which in turn can be determined based on information on the pedals and the steering wheel of the vehicle, allows the driver to be less disoriented ([0031]). One of ordinary skill in the art would have understood that a change in position may not always clearly show that a vehicle has deviated from its planned route because the systems and methods recording its position may have a lower accuracy, however, an additional system observing the speed, acceleration, and direction of the vehicle may provide a backup for detecting a deviation. As such, one of ordinary skill in the art would have recognized that multiple methods of determining deviation from the intended path allows a greater likelihood of success which could lead to more comfortable and informative driving.

In regards to claim 17, Kirby, as modified by Nesbitt and Folck, teaches the non-transitory computer-readable medium of claim 15, wherein the data set includes location data relating to the location of the object. ([0015] configured to obtain position history of a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach: wherein the data set includes a control point generated by a curve-fitting algorithm. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the position history tracking instructions of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano such that the data set can include additional randomly sampled points which are generated by curve fitting and can be used to provide a path for the vehicle. One of ordinary skill would have recognized this information could be included in the data set.
The motivation to do so is that, as acknowledged by Di Cairano, these points can be used to smooth a vehicle's trajectory as a vehicle has difficulty executing a maneuver that is not smoothed ([0003]), thus one of ordinary skill in the art would have recognized smoothing the path makes a future path more feasible and a recently traversed path more realistic. Additionally, one of ordinary skill in the art would have recognized that a planned path can accurately predict the location of a vehicle at a specific time, which helps limit errors present when only the dead reckoning system and methods of Kirby are operational.

In regards to claim 18, Kirby, as modified by Nesbitt and Folck, teaches the non-transitory computer-readable medium of claim 15.
Kirby, as modified by Nesbitt and Folck, does not teach: wherein the machine learning model provides the estimated path of the movement as a Bezier curve.

It would have been obvious to one having ordinary skill within the art before the effective filing date of the application to modify the position history tracking instructions of Kirby, as already modified by Nesbitt and Folck, by incorporating the teachings of Di Cairano, such that the instructions include estimating the path ahead of the vehicle which includes smoothing the path using Bezier curves, which could reasonably be performed by the machine learning model, trained on past travel history.
The motivation to do so is that, as acknowledged by Di Cairano, a vehicle has difficulty executing a maneuver that is not smoothed ([0003]), thus one of ordinary skill in the art would have recognized smoothing the path makes a future path more feasible and a recently traversed path more realistic and easy to determine a position from. 

In regards to clam 20, Kirby, as modified by Nesbitt and Folck, teaches the non-transitory computer-readable medium of claim 15, wherein the object is a vehicle, ([0015] apparatus is attached to a vehicle.)
Kirby, as modified by Nesbitt and Folck, does not teach:
wherein the deviation in the movement of the vehicle relates to a change to one or more of: 
an acceleration of the vehicle, 
a speed of the vehicle, 
a direction of the vehicle, 
revolutions per minute (RPM) of an engine of the vehicle, or 
a status associated with the vehicle.

Additionally, one of ordinary skill in the art would have recognized that a vehicle would likely change acceleration, speed, and direction when in a situation such as suggested by Nesbitt of taking an exit off of a highway. As such, this information could also be used to, at least in part, determine when the vehicle is deviating from the original path.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the position history tracking instructions of Kirby, as already modified by Nesbitt, by incorporating the teachings of Di Cairano such that the instructions also acquire information on current and planned the speed, acceleration, and orientation of the vehicle, and this information can be factored into the calculations of if the vehicle has deviated from its path.
The motivation to do so is that, as acknowledged by Di Cairano, preserving a path as close to the driver's desired path, which can be assessed through position, speed, acceleration, and orientation of the vehicle, allows the driver to be less disoriented ([0031]). One of ordinary skill in the art would have understood that a change in position may not always clearly show that a vehicle has deviated from its planned route because the systems and methods recording its position may have a lower accuracy, however, an additional system observing the speed, acceleration, and direction of the vehicle may provide a backup for detecting a deviation. As such, one of ordinary skill in the art would have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakata et al.  (US 8521425), teaches a position tracking unit that determines when a vehicle deviates from a planned path and pulls off the road into a parking area.
Ashton et al. (US 8825378), teaches a drift determining unit that records position history, coordinates, and other data during a drift test.
Habu (US 20170066445), teaches determining by a following vehicle when a leading vehicle has deviated from an expected path and determining if the rear vehicle should continue to follow the first vehicle.
Jenkins et al. (US 20180100746), teaches suppressing navigation instructions when a deviation from an intended path has been determined based on varying circumstances.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661